     Case 1:19-cv-01178-NONE-EPG Document 47 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                    EASTERN DISTRICT OF CALIFORNIA

 6

 7   KAREEM J. HOWELL,                                   Case No. 1:19-cv-01178-NONE-EPG (PC)
 8                       Plaintiff,
 9           v.                                          ORDER DIRECTING DEFENDANT TO
                                                         RESPOND TO PLAINTIFF’S MOTION FOR
10   S. VILLARREAL,                                      PROTECTIVE ORDER (ECF NO. 46) ON OR
                                                         BEFORE AUGUST 20, 2021
11                       Defendant.
12

13           Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

14   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

15           On August 9, 2021, Plaintiff filed what the Court construes as a motion for a protective

16   order. (ECF No. 46). Plaintiff seeks to have his deposition conducted confidentially. In support

17   of this argument Plaintiff cites California Code of Regulations, Title 15, § 3178(m), which states,

18   “[c]onversations between an inmate and an attorney and/or attorney representative shall not be

19   listened to or monitored, except for that visual observation by staff which is necessary for the

20   safety and security of the institution/facility.”

21           Defendant is directed to file a response to this argument no later than August 20, 2021.

22   Specifically, Defendant should explain what monitoring will be utilized during the deposition and

23   how that monitoring complies with section 3178.
     IT IS SO ORDERED.
24

25       Dated:     August 13, 2021                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
